The Chancellor accordingly reversed the Vice Chancellor’s decree, and ordered the bill to be dismissed but without costs as to C. M. Graham, saying, “ as he has possession of a large sum of complainant’s which he is permitted to retain on technical grounds merely, I shall not charge the complainant with costs in favor of the appellant or his trustee.” The costs of the corporation were allowed only, as upon allowance of a demurrer to the bill and no more.
This case was taken by appeal, on the part of Murray, to the Court of Errors, and the report of it there, is a mere note in 22 Wend. 559.
The reporter says; “ This case will be found 6 Paige, 622. Murray appealed from the decree of the Chancellor reversing the decree of the Vice Chancellor of the first circuit, and this court reversed the decree of the Chancellor, and modified that made by the Vice Chancellor. Senator Maynard delivered an opinion for reversal; neither of the judges of thé Supreme Court delivered an opinion or voted upon the decision of the case. The vote stood, for reversal 10, for affirmance 7.
We have no further report of or information in regard to the grounds of reversal maintained by Senator Maynard, nor of the modifications made by the Court of Errors in the decree of the Vice Chancellor.